Title: [Diary entry: 21 May 1791]
From: Washington, George
To: 

Saturday 21st. Left Augusta about 6 oclock, and takg. leave of the Governor & principal Gentlemen of the place at the bridge over Savanna river where they had assembled for this purpose, I proceeded in Company with Colos. Hampton & Taylor, & Mr. Lithgow a Committee from Columbia (who had come on to meet & conduct me to that place) & a Mr. Jameson from the Village of Granby on my rout. Dined at a house about 20 Miles from Augusta and lodged at one Oden about 20 miles farther.